Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on March 07, 2022.  Claims 2-27 are pending are presented for examination.  Claim 1 was canceled.
Status of Claims
3.	Claims 2-27 are pending, of which claims, of which claim 2, 12 and 21 are in independent form.
Priority
4.	This application is a continuation of application 17/068,024 (PAT 11,269,608) which filed on 10/12/2020.  The application 17/068,024 is a continuation of application 16/390,242 (PAT 10,809,995) which filed on 04/22/2019.  The application 16/390,242 is a continuation of application 15/085,593 (PAT 10,310,832) which filed on 03/30/2016 which claims benefit of 62/297316 which filed on 02/19/2016.
Information Disclosure Statement (IDS)
5.	 Information disclosure statement filed on 06/06/2022, 06/06/2022 and 06/06/2022 have been reviewed and considered by Examiner.
			The Office's Note:
6.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Allowable Subject Matter
7.	Claims 3-6, 10-11, 13-16, 20, 22-24 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Instant application 17/687952
U.S. Patent No 11,269,608
2. (New) A network processing system operating on a network carrier, comprising: 
a processor;
 communication circuitry coupled to the processor configured to communicate with an Internet of Things (IoT) device; and 
memory, including instructions stored thereon which, when executed by the processor, cause the processor to operate the communication circuitry to: 
transmit a message to a message queue of the IoT device, the message to instruct the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; 
receive a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the initial state; 
an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and 
a request for configuration information; 
receive data from the IoT device corresponding to a sensor on the IoT device; 
locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
1. A networked computing device, the computing device comprising:
at least one communications circuitry configured to receive and transmit data via a network;
at least one memory configured to store instructions; and
at least one processor circuitry, wherein the instructions, when executed by the processor circuitry, configure the processor circuitry to:
evaluate a state of the computing device to determine whether the computing device requires configuration to perform a task with at least one hardware component of the computing device, based on a data value maintained in the at least one memory which indicates that the computing device is in an initial and uninitialized state;
obtain configuration data received via the network, the configuration data including a software application and a library, and the library configured to enable the software application to interface with the at least one hardware component;
perform installation of the configuration data within a software environment of the computing device, the installation including:
registration of the software application within the software environment, wherein the software environment enforces isolation of the software application from an architecture of the computing device, wherein the architecture of the computing device includes the at least one hardware component, wherein the software environment is configured to manage communications with the software application such that to enforce isolation of the software application from the architecture of the computing device, the software application cannot directly communicate with the at least one hardware component outside the software environment; and
registration of the library within the software environment, the registration of the library enabling the software application to perform communications with the at least one hardware component; and
enable execution of the software application within the software environment, in response to successful installation of the configuration data.

Claim 2
See claim 2
Claim 3
See claim 3
Claim 4
See claim 4
Claim 5 
See claim 5
Claim 6
See claim 6
Claim 7
See claim 7
Claim 8
See claim 8
Claim 9
See claim 9
Claim 10
See claim 10
Claim 11
See claim 11
21. (New) At least one non-transitory machine-readable medium including instructions stored thereon, which when executed by a processor of a network processing system operating on a network carrier, cause the processor to: transmit a message to a message queue of an Internet of Things (IoT) device, the message to instruct the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; 
receive a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the initial state; an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and a request for configuration information; 
receive data from the IoT device corresponding to a sensor on the IoT device; locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and 
transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
12. At least one non-transitory machine-readable medium including instructions for a networked computing device, the instructions, when executed by when executed by at least one processor of the networked computing device, cause the at least one processor to perform operations to:
evaluate a state of the computing device to determine whether the computing device requires configuration to perform a task with at least one hardware component of the computing device, based on a data value maintained by the computing device which indicates that the computing device is in an initial and uninitialized state;
obtain configuration data received via the network, the configuration data including a software application and a library, and the library configured to enable the software application to interface with the at least one hardware component;
perform installation of the configuration data within a software environment of the computing device, the installation including:
registration of the software application within the software environment, wherein the software environment enforces isolation of the software application from an architecture of the computing device, wherein the architecture of the computing device includes the at least one hardware component, wherein the software environment configured to manage communications with the software application such that to enforce isolation of the software application from the architecture of the computing device, the software application cannot directly communicate with the at least one hardware component outside the software environment; and
registration of the library within the software environment, the registration of the library enabling the software application to perform communications with the at least one hardware component; and
enable execution of the software application within the software environment, in response to successful installation of the configuration data.

Claim 22
See claim 13
Claim 23
See claim 14
Claim 24
See claim 15
Claim 25
See claim 16
Claim 26
See claim 17
Claim 27
See claim 18
12. (New) A method for using a network processing system operating on a network carrier, the method comprising: transmitting a message to a message queue of an Internet of Things (IoT) device, the message to instruct the IoT device to determine whether the IoT device is in a blank state by reading an initial state register of the IoT device, the initial state register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; receiving a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the blank state; an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and a request for configuration information; receiving data from the IoT device corresponding to a sensor on the IoT device; locating, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and transmitting a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
19. A computing device apparatus, comprising:
means for receiving and transmitting data via a network;
means for evaluating a state of the computing device to determine whether the computing device requires configuration to perform a task with at least one hardware component of the computing device, based on a data value maintained by the computing device which indicates that the computing device is in an initial and uninitialized state;
means for obtaining configuration data received via the network, the configuration data including a software application and a library, and the library configured to enable the software application to interface with the at least one hardware component;
means for performing installation of the configuration data within a software environment of the computing device, the installation causing:
registration of the software application within the software environment, wherein the software environment enforces isolation of the software application from an architecture of the computing device, wherein the architecture of the computing device includes the at least one hardware component, wherein the software environment configured to manage communications with the software application such that to enforce isolation of the software application from the architecture of the computing device, the software application cannot directly communicate with the at least one hardware component outside the software environment; and
registration of the library within the software environment, the registration of the library enabling the software application to perform communications with the at least one hardware component; and
means for enabling execution of the software application within the software environment, in response to successful installation of the configuration data.

Claim 13
See claim 20
Claim 14
See claim 21
Claim 15
See claim 22
Claim 16
See claim 19
Claim 17
See claim 19
Claim 18
See claim 19
Claim 19
See claim 19
Claim 20
See claim 19


8.	Claim 2, claim 12 and claim 21 rejected on the ground of nonstatutory double patenting over claim 1, claim 12 and claim 19 of U.S. Patent No. 11,269,608 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 11,269,608.  Claim 1 of U.S. Patent No. 11,269,608 teaches includes all the features of claim 2 of the instant application.  Claim 12 of U.S. Patent No. 10,809,995 teaches includes all the features of claim 21 of the instant application.  Claim 19 of U.S. Patent No. 11,269,608 teaches includes all the features of claim 12 of the instant application.  This is a non-statutory double patenting rejection.

Instant application 17/687952
U.S. Patent No 10,809,995
2. (New) A network processing system operating on a network carrier, comprising: 
a processor;
 communication circuitry coupled to the processor configured to communicate with an Internet of Things (IoT) device; and 
memory, including instructions stored thereon which, when executed by the processor, cause the processor to operate the communication circuitry to: 
transmit a message to a message queue of the IoT device, the message to instruct the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; 
receive a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the initial state; 
an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and 
a request for configuration information; 
receive data from the IoT device corresponding to a sensor on the IoT device; 
locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
1. A networking computing device, the device comprising:
a processor;
memory;
a transceiver implemented by the processor to:
receive and transmit data from an application running on the device; and
a controller implemented by the processor to:
test the device to determine whether the device requires a configuration by reading an initialization data value maintained in the memory, wherein a determination of whether the device requires configuration includes a determination that the device is in an uninitialized state;
perform communication with a server, via the transceiver, in response to a determination that the device requires configuration, to retrieve configuration data, the communication including a message with an identifier of the device;
receive the configuration data, the configuration data including the application and a library, the library including a device driver to interface with a hardware component of the device;
install the configuration data, by performing an installation including:
addition of the library to an operational environment of the device;
registration of the application with a message component of the device that enforces isolation of the application from architecture of the device, wherein to enforce isolation from the architecture of the device, the application cannot communicate with the architecture of the device outside the message component; and
registration of the library with the message component of the device to permit the application to interact with the hardware component connected to the device via the message component using the library; and
run the application to complete the configuration of the device.

Claim 2
See claim 2
Claim 3
See claim 3
Claim 4
See claim 4
Claim 5 
See claim 5
Claim 6
See claim 6
Claim 7
See claim 7
Claim 8
See claim 8
Claim 9
See claim 9
Claim 10
See claim 10
Claim 11
See claim 11
21. (New) At least one non-transitory machine-readable medium including instructions stored thereon, which when executed by a processor of a network processing system operating on a network carrier, cause the processor to: transmit a message to a message queue of an Internet of Things (IoT) device, the message to instruct the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; 
receive a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the initial state; an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and a request for configuration information; 
receive data from the IoT device corresponding to a sensor on the IoT device; locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and 
transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
19. At least one non-transitory machine-readable medium including instructions for a networking computing device, the instructions, when executed by when executed by a processor of the networking computing device, cause the processor to perform operations to:
test the device to determine whether the device requires a configuration by reading an initialization data value maintained in memory, wherein a determination of whether the device requires configuration includes a determination that the device is in an uninitialized state;
perform communication with a server, via a transceiver, in response to a determination that the device requires configuration, to retrieve configuration data, the communication including a message with an identifier of the device;
receive the configuration data, the configuration data including an application and a library, the library including a device driver to interface with a hardware component of the device;
install the configuration data, by performing an installation including:
addition of the library to an operational environment of the device;
registration of the application with a message component of the device that enforces isolation of the application from architecture of the device, wherein to enforce isolation from the architecture of the device, the application cannot communicate with the architecture of the device outside the message component; and
registration of the library with the message component of the device to permit the application to interact with the hardware component connected to the device via the message component using the library; and
run the application to complete the configuration of the device.

Claim 22
See claim 20
Claim 23
See claim 21
Claim 24
See claim 22
Claim 25
See claim 23
Claim 26
See claim 24
Claim 27
See claim 25
12. (New) A method for using a network processing system operating on a network carrier, the method comprising: transmitting a message to a message queue of an Internet of Things (IoT) device, the message to instruct the IoT device to determine whether the IoT device is in a blank state by reading an initial state register of the IoT device, the initial state register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; receiving a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the blank state; an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and a request for configuration information; receiving data from the IoT device corresponding to a sensor on the IoT device; locating, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and transmitting a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
12. A method for customizing a networking computing device, the method including:
testing the device to determine whether the device requires a configuration by reading an initialization data value maintained in memory on the device, wherein a determination of whether the device requires configuration includes a determination that the device is in an uninitialized state;
performing communication with a server, via a transceiver, in response to a determination that the device requires configuration, to retrieve configuration data, the communication including a message with an identifier of the device;
receiving the configuration data, the configuration data including an application and a library, the library including a device driver to interface with a hardware component of the device;
installing the configuration data, by performing an installation including:
addition of the library to an operational environment of the device;
registration of the application with a message component of the device that enforces isolation of the application from architecture of the device, wherein to enforce isolation from the architecture of the device, the application cannot communicate with the architecture of the device outside the message component; and
registration of the library with the message component of the device to permit the application to interact with the hardware component connected to the device via the message component using the library; and
running the application to complete the configuration of the device.


Claim 13
See claim 13
Claim 14
See claim 14
Claim 15
See claim 15
Claim 16
See claim 13
Claim 17
See claim 14
Claim 18
See claim 15
Claim 19
See claim 13
Claim 20
See claim 14


9.	Claim 2, claim 12 and claim 21rejected on the ground of nonstatutory double patenting over claim 1, claim 12 and claim 19 of U.S. Patent No. 10,809,995 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 10,809,995.  Claim 1 of U.S. Patent No. 10,310,832 teaches includes all the features of claim 2 of the instant application.  Claim 19 of U.S. Patent No. 10,809,995 teaches includes all the features of claim 12 of the instant application.  Claim 12 of U.S. Patent No. 10,809,995 teaches includes all the features of claim 21 of the instant application.  This is a non-statutory double patenting rejection.

Instant application 17/687952
U.S. Patent No 10,310,832
2. (New) A network processing system operating on a network carrier, comprising: 
a processor;
 communication circuitry coupled to the processor configured to communicate with an Internet of Things (IoT) device; and 
memory, including instructions stored thereon which, when executed by the processor, cause the processor to operate the communication circuitry to: 
transmit a message to a message queue of the IoT device, the message to instruct the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; 
receive a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the initial state; 
an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and 
a request for configuration information; 
receive data from the IoT device corresponding to a sensor on the IoT device; 
locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
1. An internet-of-things (IoT) device, the device comprising:

a circuitry implemented transceiver to:


receive data from an application running on the IoT device via a message queue; and
transmit the data to the cloud endpoint via a transceiver of the IoT device; and
a circuitry implemented controller to:

test the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initialization state to indicate that the IoT device is not customized;

contact, in response to a determination that the IoT device is in the initial state, the cloud endpoint, via the transceiver, to retrieve a package, the contact including a message with an identifier of the IoT device;

receive the package, the package including an application and a library;




install the package including:
addition of the library to an operation environment of the IoT device;

registration of the application with the message queue of the IoT device, the message queue being the only mechanism by which all downloaded applications, including the application, communicate with other hardware or software components of the IoT device to enforce isolation of the applications from the architecture of the IoT device; and
registration of the library with the message queue to communicate with the application; and

run the application to complete automatic customization of the IoT device to change the IoT device from an undifferentiated device to a customized device.

Claim 2
See claim 2
Claim 3
See claim 3
Claim 4
See claim 4
Claim 5 
See claim 5
Claim 6
See claim 6
Claim 7
See claim 7
Claim 8
See claim 8
Claim 9
See claim 9
Claim 10
See claim 1
Claim 11
See claim 1
Claim 12
See claim 1
21. (New) At least one non-transitory machine-readable medium including instructions stored thereon, which when executed by a processor of a network processing system operating on a network carrier, cause the processor to: transmit a message to a message queue of an Internet of Things (IoT) device, the message to instruct the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; 
receive a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the initial state; an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and a request for configuration information; 
receive data from the IoT device corresponding to a sensor on the IoT device; locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and 
transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
14. At least one non-transitory machine readable medium including instructions for an internet-of-things (IoT) blank device, the instructions, when executed by the IoT blank device, cause the IoT blank device to:

test the IoT blank device to determine an initial state by reading an initialization register of the IoT blank device, the initialization register being a hard ware component of the IoT blank device set to the initialization state to indicate that the IoT blank device is not customized;

contact, in response to a determination that the IoT blank device is in the initial state, the cloud endpoint, via a transceiver, to retrieve a package, the contact including a message with an identifier of the IoT blank device;
receive the package, the package including an application and a library;


add the library to an operating environment of the IoT blank device;
install the package including registering the application with a message queue of the IoT blank device, the message queue being the only mechanism by all downloaded applications, including the application, communicate with other hardware or software components of the IoT device to enforce isolation of the applications from the architecture of the IoT device;

register the library with the message queue to communicate with the application;

run the application to complete automatic customization of the IoT device to change the IoT device from an undifferentiated device to a customized device;
receive data from the application running on the IoT blank device via the message queue; and
transmit the data to the cloud endpoint via the transceiver of the IoT blank device.

Claim 14
See claim 15
Claim 15
See claim 16
Claim 16
See claim 17
Claim 17
See claim 18
Claim 18
See claim 19
Claim 19
See claim 20
12. (New) A method for using a network processing system operating on a network carrier, the method comprising: transmitting a message to a message queue of an Internet of Things (IoT) device, the message to instruct the IoT device to determine whether the IoT device is in a blank state by reading an initial state register of the IoT device, the initial state register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured; receiving a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the blank state; an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and a request for configuration information; receiving data from the IoT device corresponding to a sensor on the IoT device; locating, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and transmitting a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.
10. A method for customizing an internet-of-things (IoT) device blank, the method performed by hardware of an IoT device blank, the method comprising:
test the IoT blank device to determine an initial state by reading an initialization register of the IoT device blank, the initialization register being a hardware component of the IoT device blank set to the initialization state to indicate that the IoT device blank is not customized;
contacting, in response to a determination that the IoT blank device is in the initial state, the cloud endpoint, via a transceiver of the IoT blank device, to retrieve a package, the contact including a message with an identifier of the IoT blank device;
receiving the package, the package including an application and a library;

adding the library to an operating environment of the IoT blank device;
installing the package including registering the application with a message queue of the IoT blank device, the message queue being the only mechanism by which all downloaded applications, including the application, communicate with other hardware or software components of the IoT device blank to enforce isolation of the applications from the architecture of the IoT device blank;

registering the library with the message queue to communicate with the application;
running the application to complete automatic customization of the IoT device to change the IoT device from an undifferentiated device to a customized device;

receiving data from the application running on the IoT blank device via the message queue; and
transmitting the data to the cloud endpoint via the transceiver of the IoT blank device.

Claim 13
See claim 11
Claim 14
See claim 12
Claim 15
See claim 13
Claim 16
See claim 10
Claim 17
See claim 10
Claim 18
See claim 10
Claim 19
See claim 10
Claim 20
See claim 10


10.	Claim 2, claim 12 and claim 21 rejected on the ground of nonstatutory double patenting over claim 1, claim 14 and claim 10 of U.S. Patent No. 10,310,832 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 10,310,832.  Claim 1 of U.S. Patent No. 10,310,832 teaches includes all the features of claim 2 of the instant application.  Claim 14 of U.S. Patent No. 10,310,832 teaches includes all the features of claim 12 of the instant application.  Claim 10 of U.S. Patent No. 10,310,832 teaches includes all the features of claim 21 of the instant application.  This is a non-statutory double patenting rejection.
Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2, 7-9, 12, 17-19, 21 and 25-26 rejected under 35 U.S.C. 103 as being obvious over Searle et al. (US 20160196131 herein after Searle – IDS of records) and further in view of Gray et al. (US 20140122674, herein after Gray).

Claim 2 is rejected, Searle teaches  a network processing system operating on a network carrier, comprising(Searle, abstract and summary): 
a processor (Searle, US 20160196131, paragraph [3480], processor.  Searle, paragraph [0049], a connected device(e.g., a vehicle, a smartphone, an appliance, a smart lock, and/or the like device that is capable of network connectivity).  Fig. 3, device 302 and paragraph [0053], In FIG. 3, a connected device 302 may send a connection notification 321 to an update server 306.  Paragraph [3484]); 
communication circuitry coupled to the processor configured to communicate with an Internet of Things (IoT) device (Searle, US 20160196131, paragraph [3480], processor.  Searle, paragraph [0049], a connected device(e.g., a vehicle, a smartphone, an appliance, a smart lock, and/or the like device that is capable of network connectivity).  Fig. 3, device 302 and paragraph [0053], In FIG. 3, a connected device 302 may send a connection notification 321 to an update server 306.  Paragraph [3484]); and 
memory, including instructions stored thereon which, when executed by the processor, cause the processor to operate the communication circuitry to(Searle, US 20160196131, paragraph [3480], memory): 
transmit a message to a message queue of the IoT device, the message to instruct the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured(Searle, paragraph [0049-0053] and paragraph [3484], transceivers.  Searle, paragraph [3221], VRM is driven by data from the vehicle. As such, it is part of the Internet of Things Vehicle configuration information for the product is linked to telematic reports from the vehicle. This enables live information about the vehicle to be collected and matched against product.  Paragraph [0048].  Paragraph [2565], This method opening a message queue for sending messages to lenc-daemon.  Searle, paragraph [0048], FIG. 1 shows an exemplary architecture for the REDUP. In FIG. 1, a suite of client/server components supporting remote cloud software management server, client reporting and analytics is shown. A hosted cloud platform is utilized to facilitate remote management of connected devices via network... In FIG. 3, a connected device 302 may send a connection notification 321 to an update server 306. For example, a vehicle may connect to the update server (e.g., using the update server's URL or IP address) when it is turned on and/or when the vehicle enters an area with network connectivity. The vehicle may opportunistically look to establish a communicative connection to the update server (e.g., to check for updates, to download updates, to upload event data). For example, the vehicle may periodically check whether a WiFi, cellular, Bluetooth, and/or the like network connection is available and may attempt to establish a communicative connection to the update server when a network connection is available. In one implementation, the connection notification may include authentication information, client details, a timestamp, and/or the like. For example, the device may provide the following example connection notification, substantially in the form of a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including eXtensible Markup Language ("XML") formatted data, as provided below.  Searle, paragraph [0108], FIG. 21 shows an exemplary model for the REDUP. In FIG. 21, an example illustrating how a device (e.g., a vehicle) may be updated using the REDUP is shown. In this example, the vehicle is associated with segment A and starts in a specified state. As shown, the vehicle starts with an initial versions of components (e.g., a set software applications) 1, 2, 3, 4, and 5. For example, these components may have been delivered to the vehicle in package 1 version 1.0. An update for segment A may be provided using package 1 version 2.0 with components 1', 2, 3', 4, 5, and 6. The ' character denotes an updated version of the previous version of software (e.g., 2' is an update version of component 2, while 6 is an initial version of a new component). Based on the initial state reported by the vehicle to an update server, the server may determine that the vehicle should download components 1', 3', and 6. Components 2, 4, and 5 are not downloaded because they are already installed. After the update the vehicles includes components 1', 2, 3', 4, 5, and 6.  Paragraph [0088].  Paragraph [0078], If the integrity is verified, a determination may be made at 713 whether there remain SUMS to install. In various embodiments, a SUM may comprise a firmware image, a binary application, middleware, drivers, end user applications (e.g., HTML5, Android, QT), configuration files, libraries, scripts, user profiles, and/or the like. For example, a SUM may be a ZIP file that includes SUM contents. In another example, a SUM may be an RPM file. In yet another example, a SUM may be a script file (e.g., that specifies the order in which other SUMs should be installed). In one embodiment, each of the applicable modules may be installed. If there remain modules to install, the next module may be selected at 717. For example, if there are rules that specify how modules in the package depend on each other, a module may be installed after modules on which it depends are installed. In another example, if there are no dependencies, modules may be installed in any order.); 
Searle does not explicitly teach
receive a response from the IoT device responsive to the transmitted message, the response including: 
an indication of a determination that the IoT device is in the initial state; 
an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and 
a request for configuration information; 
receive data from the IoT device corresponding to a sensor on the IoT device; locate, 
using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and 
transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.  
However, Gray teaches
receive a response from the IoT device responsive to the transmitted message, the response including(Gray, paragraph [0036-0037].  Paragraph [0045-0057].): 
an indication of a determination that the IoT device is in the initial state(Gray, paragraph [0022], non-provisioned state); 
an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device(Gray, paragraph [0022], Upon connection, the network device in the non-provisioned state retrieves its provisioning information from the cloud-based service and then uses that information to obtain its configuration information from another network device operating as a configuration device.  Paragraph [0045-0055], Upon receipt of this information and successful validation as the certificate may include the MAC and/or serial number of network device 120, where applicable, cloud-based service 110 provides provisioning information to network device 120 (operation 310).); and 
a request for configuration information(Gray, paragraph [0022-0023], configuration information.  Paragraph [0044-0057].); 
receive data from the IoT device corresponding to a sensor on the IoT device (Gray, paragraph [0027-0028], retrieve and download firmware.; 
locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device(Gray, paragraph [0027-0028], retrieve and download firmware.  Paragraph [0045-0055], Upon receipt of this information and successful validation as the certificate may include the MAC and/or serial number of network device 120, where applicable, cloud-based service 110 provides provisioning information to network device 120 (operation 310).  Paragraph [0055-0057].); and 
transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor(Gray, paragraph [0056-057],  Thereafter, network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device. The network device 120 now is activated and operating on the WLAN and operating in a second operating state. Furthermore, as optional functionality, network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices (operation 340).).  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Gray into Searle’s invention to adapt for zero-touch provisioning of network devices and inventory management, so that the need for technical support personnel to visit the installation site to provision the network device can be eliminated. The re-shipment of network devices can be avoided after provisioning, so as to optimize use of resources. The provisioning scheme can enable wireless local area networks to be deployed at unprecedented speed and without onsite information technology support at any number of locations worldwide. The entire configuration process can take less than 10 minutes to complete-from initial power-on of the network device until complete configuration and deployment on the WLAN. The cloud-based service can slash deployment time of various groups of network devices, so that the total cost of enterprise WLAN ownership can be reduced.as suggested by Gray (See summary of the invention).  

Claim 7 is rejected for the reasons set forth hereinabove for claim 2, Searle and Gray teach the network processing system of claim 2, wherein to locate the application includes to query a third-party network using the unique identifier of the IoT device(Gray, paragraph [0045], from manufacturers, vendors/resellers).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 2, Searle and Gray teach the network processing system of claim 2, wherein the communication circuitry is to send a set of behavioral rules to the IoT device, the behavioral rules including at least one of a quality of service (QoS) level, a sleep schedule, or a communications mechanism(Gray, paragraph [0021], rules).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 2, Searle and Gray teach the network processing system of claim 8, wherein the set of behavioral rules includes at least one of a network choice, security policy, diagnostic requirement, or rate plan(Gray, paragraph [0025], different folders with rules identifying an Internet Protocol (IP) address for different configuration devices may be formulated so that network devices can be grouped based on their geographic location.).  
Claim 12 is rejected, Searle teaches  a method for using a network processing system operating on a network carrier, the method comprising: 
transmitting a message to a message queue of an Internet of Things (IoT) device, the message to instruct the IoT device to determine whether the IoT device is in a blank state by reading an initial state register of the IoT device, the initial state register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured( Searle, paragraph [0049-0053] and paragraph [3484], transceivers.  Searle, paragraph [3221], VRM is driven by data from the vehicle. As such, it is part of the Internet of Things Vehicle configuration information for the product is linked to telematic reports from the vehicle. This enables live information about the vehicle to be collected and matched against product.  Paragraph [0048].  Paragraph [2565], This method opening a message queue for sending messages to lenc-daemon.  Searle, paragraph [0048], FIG. 1 shows an exemplary architecture for the REDUP. In FIG. 1, a suite of client/server components supporting remote cloud software management server, client reporting and analytics is shown. A hosted cloud platform is utilized to facilitate remote management of connected devices via network... In FIG. 3, a connected device 302 may send a connection notification 321 to an update server 306. For example, a vehicle may connect to the update server (e.g., using the update server's URL or IP address) when it is turned on and/or when the vehicle enters an area with network connectivity. The vehicle may opportunistically look to establish a communicative connection to the update server (e.g., to check for updates, to download updates, to upload event data). For example, the vehicle may periodically check whether a WiFi, cellular, Bluetooth, and/or the like network connection is available and may attempt to establish a communicative connection to the update server when a network connection is available. In one implementation, the connection notification may include authentication information, client details, a timestamp, and/or the like. For example, the device may provide the following example connection notification, substantially in the form of a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including eXtensible Markup Language ("XML") formatted data, as provided below.  Searle, paragraph [0108], FIG. 21 shows an exemplary model for the REDUP. In FIG. 21, an example illustrating how a device (e.g., a vehicle) may be updated using the REDUP is shown. In this example, the vehicle is associated with segment A and starts in a specified state. As shown, the vehicle starts with an initial versions of components (e.g., a set software applications) 1, 2, 3, 4, and 5. For example, these components may have been delivered to the vehicle in package 1 version 1.0. An update for segment A may be provided using package 1 version 2.0 with components 1', 2, 3', 4, 5, and 6. The ' character denotes an updated version of the previous version of software (e.g., 2' is an update version of component 2, while 6 is an initial version of a new component). Based on the initial state reported by the vehicle to an update server, the server may determine that the vehicle should download components 1', 3', and 6. Components 2, 4, and 5 are not downloaded because they are already installed. After the update the vehicles includes components 1', 2, 3', 4, 5, and 6.  Paragraph [0088].  Paragraph [0078], If the integrity is verified, a determination may be made at 713 whether there remain SUMS to install. In various embodiments, a SUM may comprise a firmware image, a binary application, middleware, drivers, end user applications (e.g., HTML5, Android, QT), configuration files, libraries, scripts, user profiles, and/or the like. For example, a SUM may be a ZIP file that includes SUM contents. In another example, a SUM may be an RPM file. In yet another example, a SUM may be a script file (e.g., that specifies the order in which other SUMs should be installed). In one embodiment, each of the applicable modules may be installed. If there remain modules to install, the next module may be selected at 717. For example, if there are rules that specify how modules in the package depend on each other, a module may be installed after modules on which it depends are installed. In another example, if there are no dependencies, modules may be installed in any order.); 
Searle does not explicitly teach
receiving a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the blank state; 
an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, 
the indication including a unique identifier of the IoT device; and a request for configuration information; 
receiving data from the IoT device corresponding to a sensor on the IoT device; 
locating, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and 
transmitting a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.  
However, Gray teaches
receiving a response from the IoT device responsive to the transmitted message, the response including: an indication of a determination that the IoT device is in the blank state(Gray, paragraph [0036-0037].  Paragraph [0045-0057].  Gray, paragraph [0022], non-provisioned state.):; 
an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device(Gray, paragraph [0022], Upon connection, the network device in the non-provisioned state retrieves its provisioning information from the cloud-based service and then uses that information to obtain its configuration information from another network device operating as a configuration device.  Paragraph [0045-0055], Upon receipt of this information and successful validation as the certificate may include the MAC and/or serial number of network device 120, where applicable, cloud-based service 110 provides provisioning information to network device 120 (operation 310).; and 
a request for configuration information(Gray, paragraph [0022-0023], configuration information.  Paragraph [0044-0057].); 
receiving data from the IoT device corresponding to a sensor on the IoT device((Gray, paragraph [0027-0028], retrieve and download firmware.); 
locating, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device(Gray, paragraph [0027-0028], retrieve and download firmware.  Paragraph [0045-0055], Upon receipt of this information and successful validation as the certificate may include the MAC and/or serial number of network device 120, where applicable, cloud-based service 110 provides provisioning information to network device 120 (operation 310).  Paragraph [0055-0057].);; and 
transmitting a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor(Gray, paragraph [0056-057],  Thereafter, network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device. The network device 120 now is activated and operating on the WLAN and operating in a second operating state. Furthermore, as optional functionality, network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices (operation 340).).    
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Gray into Searle’s invention to adapt for zero-touch provisioning of network devices and inventory management, so that the need for technical support personnel to visit the installation site to provision the network device can be eliminated. The re-shipment of network devices can be avoided after provisioning, so as to optimize use of resources. The provisioning scheme can enable wireless local area networks to be deployed at unprecedented speed and without onsite information technology support at any number of locations worldwide. The entire configuration process can take less than 10 minutes to complete-from initial power-on of the network device until complete configuration and deployment on the WLAN. The cloud-based service can slash deployment time of various groups of network devices, so that the total cost of enterprise WLAN ownership can be reduced.as suggested by Gray (See summary of the invention).  


Claim 17 is rejected for the reasons set forth hereinabove for claim 12, Searle and Gray teach the method of claim 12, wherein to locate the application includes to query a third-party network using the unique identifier of the IoT device(Gray, paragraph [0045], from manufacturers, vendors/resellers). 
Claim 18 is rejected for the reasons set forth hereinabove for claim 12, Searle and Gray teach the method of claim 12, further comprising: sending a set of behavioral rules to the IoT device, the behavioral rules including at least one of a quality of service (QoS) level, a sleep schedule, or a communications mechanism(Gray, paragraph [0021], rules).   
Claim 19 is rejected for the reasons set forth hereinabove for claim 18, Searle and Gray teach the method of claim 18, wherein the set of behavioral rules includes at least one of a network choice, security policy, diagnostic requirement, or rate plan(Gray, paragraph [0025], different folders with rules identifying an Internet Protocol (IP) address for different configuration devices may be formulated so that network devices can be grouped based on their geographic location.).  
Claim 21 is rejected, Searle teaches  a least one non-transitory machine-readable medium including instructions stored thereon, which when executed by a processor of a network processing system operating on a network carrier, cause the processor to: 
transmit a message to a message queue of an Internet of Things (IoT) device, the message to instruct the IoT device to determine whether the IoT device is in an initial state by reading an initialization register of the IoT device, the initialization register being a hardware component of the IoT device set to the initial state to indicate that the IoT device is not configured(Searle, paragraph [0049-0053] and paragraph [3484], transceivers.  Searle, paragraph [3221], VRM is driven by data from the vehicle. As such, it is part of the Internet of Things Vehicle configuration information for the product is linked to telematic reports from the vehicle. This enables live information about the vehicle to be collected and matched against product.  Paragraph [0048].  Paragraph [2565], This method opening a message queue for sending messages to lenc-daemon.  Searle, paragraph [0048], FIG. 1 shows an exemplary architecture for the REDUP. In FIG. 1, a suite of client/server components supporting remote cloud software management server, client reporting and analytics is shown. A hosted cloud platform is utilized to facilitate remote management of connected devices via network... In FIG. 3, a connected device 302 may send a connection notification 321 to an update server 306. For example, a vehicle may connect to the update server (e.g., using the update server's URL or IP address) when it is turned on and/or when the vehicle enters an area with network connectivity. The vehicle may opportunistically look to establish a communicative connection to the update server (e.g., to check for updates, to download updates, to upload event data). For example, the vehicle may periodically check whether a WiFi, cellular, Bluetooth, and/or the like network connection is available and may attempt to establish a communicative connection to the update server when a network connection is available. In one implementation, the connection notification may include authentication information, client details, a timestamp, and/or the like. For example, the device may provide the following example connection notification, substantially in the form of a (Secure) Hypertext Transfer Protocol ("HTTP(S)") POST message including eXtensible Markup Language ("XML") formatted data, as provided below.  Searle, paragraph [0108], FIG. 21 shows an exemplary model for the REDUP. In FIG. 21, an example illustrating how a device (e.g., a vehicle) may be updated using the REDUP is shown. In this example, the vehicle is associated with segment A and starts in a specified state. As shown, the vehicle starts with an initial versions of components (e.g., a set software applications) 1, 2, 3, 4, and 5. For example, these components may have been delivered to the vehicle in package 1 version 1.0. An update for segment A may be provided using package 1 version 2.0 with components 1', 2, 3', 4, 5, and 6. The ' character denotes an updated version of the previous version of software (e.g., 2' is an update version of component 2, while 6 is an initial version of a new component). Based on the initial state reported by the vehicle to an update server, the server may determine that the vehicle should download components 1', 3', and 6. Components 2, 4, and 5 are not downloaded because they are already installed. After the update the vehicles includes components 1', 2, 3', 4, 5, and 6.  Paragraph [0088].  Paragraph [0078], If the integrity is verified, a determination may be made at 713 whether there remain SUMS to install. In various embodiments, a SUM may comprise a firmware image, a binary application, middleware, drivers, end user applications (e.g., HTML5, Android, QT), configuration files, libraries, scripts, user profiles, and/or the like. For example, a SUM may be a ZIP file that includes SUM contents. In another example, a SUM may be an RPM file. In yet another example, a SUM may be a script file (e.g., that specifies the order in which other SUMs should be installed). In one embodiment, each of the applicable modules may be installed. If there remain modules to install, the next module may be selected at 717. For example, if there are rules that specify how modules in the package depend on each other, a module may be installed after modules on which it depends are installed. In another example, if there are no dependencies, modules may be installed in any order.); 
Searle does not explicitly teach 
receive a response from the IoT device responsive to the transmitted message, the response including: 
an indication of a determination that the IoT device is in the initial state;
 an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device; and
 a request for configuration information; receive data from the IoT device corresponding to a sensor on the IoT device; 
locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device; and 
transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor.  
However, Gray teaches
receive a response from the IoT device responsive to the transmitted message, the response including(Gray, paragraph [0036-0037].  Paragraph [0045-0057].): 
an indication of a determination that the IoT device is in the initial state(Gray, paragraph [0022], non-provisioned state); 
an indication obtained directly from a communication component of the IoT device, wherein the communication component of the IoT device is remote from the network carrier, the indication including a unique identifier of the IoT device(Gray, paragraph [0022], Upon connection, the network device in the non-provisioned state retrieves its provisioning information from the cloud-based service and then uses that information to obtain its configuration information from another network device operating as a configuration device.  Paragraph [0045-0055], Upon receipt of this information and successful validation as the certificate may include the MAC and/or serial number of network device 120, where applicable, cloud-based service 110 provides provisioning information to network device 120 (operation 310).); and 
a request for configuration information(Gray, paragraph [0022-0023], configuration information.  Paragraph [0044-0057].); 
receive data from the IoT device corresponding to a sensor on the IoT device (Gray, paragraph [0027-0028], retrieve and download firmware.; 
locate, using the unique identifier of the IoT device and the data received corresponding to the sensor, an application to send to the IoT device(Gray, paragraph [0027-0028], retrieve and download firmware.  Paragraph [0045-0055], Upon receipt of this information and successful validation as the certificate may include the MAC and/or serial number of network device 120, where applicable, cloud-based service 110 provides provisioning information to network device 120 (operation 310).  Paragraph [0055-0057].); and 
transmit a package including the application and a library to the IoT device, wherein the library includes a device driver to control the sensor(Gray, paragraph [0056-057],  Thereafter, network device 120 is loaded with the firmware image received from configuration device 130 and configured with the configuration rules and various policies prescribed by the customer for that particular network device. The network device 120 now is activated and operating on the WLAN and operating in a second operating state. Furthermore, as optional functionality, network device 120 may forward image and configuration information to other downstream network devices if network device 120 is designated as the virtual control device for a cluster of subordinate network devices (operation 340).).  
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Gray into Searle’s invention to adapt for zero-touch provisioning of network devices and inventory management, so that the need for technical support personnel to visit the installation site to provision the network device can be eliminated. The re-shipment of network devices can be avoided after provisioning, so as to optimize use of resources. The provisioning scheme can enable wireless local area networks to be deployed at unprecedented speed and without onsite information technology support at any number of locations worldwide. The entire configuration process can take less than 10 minutes to complete-from initial power-on of the network device until complete configuration and deployment on the WLAN. The cloud-based service can slash deployment time of various groups of network devices, so that the total cost of enterprise WLAN ownership can be reduced.as suggested by Gray (See summary of the invention).  
Claim 25 is rejected for the reasons set forth hereinabove for claim 21, Searle and Gray teach the at least one non-transitory machine-readable medium of claim 21, wherein to locate the application includes to query a third-party network using the unique identifier of the IoT device(Gray, paragraph [0045], from manufacturers, vendors/resellers).   
Claim 26 is rejected for the reasons set forth hereinabove for claim 21, Searle and Gray teach the at least one non-transitory machine-readable medium of claim 21, wherein the instructions further cause the processor to: send a set of behavioral rules to the IoT device, wherein the behavioral rules include at least one of a quality of service (QoS) level, a sleep schedule, or a communications mechanism, and wherein the set of behavioral rules includes at least one of a network choice, security policy, diagnostic requirement, or rate plan(Gray, paragraph [0021], rules.  Gray, paragraph [0025], different folders with rules identifying an Internet Protocol (IP) address for different configuration devices may be formulated so that network devices can be grouped based on their geographic location)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199